Title: To George Washington from Oliver Wolcott, Jr., 7 September 1795
From: Wolcott, Oliver Jr.
To: Washington, George


          
            Treasury Department Septemb. 7th 1795.
          
          The Secretary of the Treasury has the honour of transmitting to The President of the United States an official Certificate of a settlement made at the Treasury, by which it appears that the United States are indebted to George Bush, Collector of Wilmington, the sum of twenty one dollars; being for Express hire & expenses incurred relative to the detention of the armed ship Jumeaux, Captn Rualt, pursuant to instructions from the Secy of War.
          As there is no specific fund provided by Law for discharging this demand, it appears to be expedient if the President shall be pleased so to direct, that payment be made out of the fund appropriated for defraying the Contingent Expenses of the Government of the Ud States. All which is most respectfully submitted.
          
            Oliv: Wolcott JrSecy of the Treasy
          
        